DETAILED ACTION
The applicant’s request for reconsideration filed on February 16, 2022 has been acknowledged. Claims 1-29, as previously presented, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over England et al. (US 2014/0040067 A1) hereafter England, in view of Junger et al. (US 2006/0237534 A1) hereafter Junger, further in view of UPCBarcodes.com, “ASIN/GTIN Converter – UPC Barcodes:: UPC Barcodes”, https://web.archive.org/web/20140606133405/https://www.upcbarcodes.com/dashboard/asin-gtin-converter/ (June 06, 2014) hereafter UPCBarcodes, further in view of Lanxner et al. (US 2014/0278804 A1) hereafter Lanxner.
As per claim 1, England discloses a system for harvesting, parsing, and analyzing item identifiers in networked content to identify content (Page 11, paragraphs [0119]-[0121], Page 12, paragraphs [0122]-[0125]), the system comprising:
	a computing system communicatively coupled to data sources in a networked environment, the data sources including one or more remote servers that are configured to host an online marketplace website (Page 2, paragraph [0051]; discloses that the system includes a computer system connected to sources of data through a networked environment. The severs include an online marketplace);
	one or more local servers being disposed in the computing system (Page 5, paragraphs [0068] and [0069]; discloses the software on the computing system which performs the task of searching or crawling sources. Page 6, paragraph [0073]; discloses that the web crawler discovers keywords within webpages, this is done to determine related keywords, competition of keywords, search frequency of keywords, and locality of keywords. Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text), the one or more local servers being programmed to:
		search the one or more remote servers in the networked environment for the specific product information (Page 11, paragraphs [0119]-[0121]; discloses that various repositories or sources are searched for corresponding GTIN information);
		receive a set of search results in response to searching the online marketplace website, wherein each search result is associated the product page and the links of other sellers (Page 3, paragraph [0056]; discloses that each store front is associated with affiliates and the product pages. Page 4, paragraph [0064]; discloses that the system manages URL links between the host environment and the affiliate sites. Page 11, paragraph [0121]; discloses that the system receives a set of search results that match the identified content. Page 18, product content including links is associated with the search results);
		harvest the set of search results from the data sources (Page 11, paragraph [0121]; discloses that the results are compared to the stored list and matching results are selected or harvested from the search results); 
		parse, via an extraction engine (The applicant’s originally filed specification paragraph [0014]; establishes that this is extracting or parsing as information is extracted from a search result. England also shows an extraction technique and while the word parse is not used the same result is achieved and as such it is the same as parsing or extracting as discussed in the applicant’s specification), a plurality of item identifiers from each search result in the set of search results, the plurality of item identifiers including at least a extracted GTIN and an extracted brand name for each search result and being stored in an identifier database (Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text. Page 11, paragraphs [0119]-[0121], Page 12, paragraphs [0122]-[0125]; discloses that the data extracted from the web pages or sources includes both the GTIN and Brand name. Page 19, paragraph [0293]; discloses that the information is stored after it is extracted. Page 3, paragraph [0057]; establishes that the data is stored in a database);
	While England establishes it is known to use the system for fraud (paragraph [0063]) England fails to explicitly disclose the identification of the content to determine if the contend is legitimate or fraudulent based on the extracted brand name; and tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis. England additional fails to explicitly state build/building a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	Junger, which like England talks about comparing product information, teaches it is known to use the identification of the content to determine if the contend is legitimate or fraudulent based on the brand name; and tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis (Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information, which is stored in a database. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item. Since England already establishes collecting and analyzing the information using the same or similar information, it would have been obvious that a known use for that information once collected is to establish if the item is counterfeit or not. As shown in England one of the purposes is to establish fraud and since both systems collect and analyze product data it would have been obvious to identify counterfeits as this is a known type of fraud).
	The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. While England states that it considers fraud it is not explicit about identifying legitimate or fraudulent products and tagging them.
	Junger also talks about comparing product information, teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the usage of the product data comparison shown in England with the data comparison being used to identify fraudulent items and tag them in the system as shown in Junger.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Junger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, with using those comparisons to determine counterfeit or fake products as taught by Junger, for the purposes of tagging these items and bringing them to the attention of the system. Since England already establishes collecting and analyzing the information using the same or similar information, it would have been obvious that a known use for that information once collected is to establish if the item is counterfeit or not. As shown in England one of the purposes is to establish fraud and since both systems collect and analyze product data it would have been obvious to identify counterfeits as this is a known type of fraud.
	The combination fails to state build/building a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	UPCBarcodes, which like the combination talks about searching for product information, teaches it is known to build a query, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website (Based on the originally filed specification paragraph [0030] the query is created by converting the GTIN or Global Trade Item Numbers to a marketplace specific identification number such as the Amazon Standard Identification Number or ASIN. UPCBarcodes Page 1; teaches that it is known to convert a GTIN to an ASIN, where an ASIN is the number which is used by Amazon. UPCBarcodes establishes it is known to take the GTIN code along with other information to convert or generate ASIN number and to utilize this ASIN number to “look up product information on Amazon”. Since the combination already discusses using the GTIN to look up product information, it would have been obvious to convert that GTIN into a known form such as the ASIN to search for product information on that known platform, as shown explicitly in UPCBarcodes).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. 	Junger teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the GTIN is converted into a unique marketplace specific identification number such as an ASIN, and using that unique marketplace specific identification number.
UPCBarcodes reference teaches it is known when searching for product information it is known to convert the GTIN into an ASIN and to search for the product information using the ASIN. UPCBarcodes establishes that this type of conversion and use of the marketplace specific identification number was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the GTIN search shown in England and Junger with converting the GTIN to an ASIN to perform the search as shown in UPCBarcodes.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of UPCBarcodes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England and Junger, with converting the GTIN to an ASIN to perform the search as taught by UPCBarcodes, for the purposes of using a known marketplace specific identifier to search for product information. Since the combination already discusses using the GTIN to look up product information, it would have been obvious to convert that GTIN into a known form such as the ASIN to search for product information on that known platform, as shown explicitly in UPCBarcodes.
The combination fails to state the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	Lanxner, which like the combination searches for product information, teaches that it is known for the search to be performed on an online marketplace website which includes a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment (Page 3, paragraph [0067]; teaches that is known for an electronic marketplace to host items for sale by different sellers. Page 7, paragraph [0103]; teaches that product pages are known to have default sellers listed based on the seller ranking. Page 9, paragraphs [0130] and [0131]; teaches that is known on selling websites like Amazon for the product page to include links to other sellers which are associated with unique marketplace identification number as it is similar products associated with the product page. Additionally the web site is hosted by a server in the network environment. Page 9, paragraph [0136] and Page 13, paragraph [0202]; teaches that on Amazon Marketplace it is known establish a default offer or seller based on the rank. Since UPCBarcodes already teaches searching products on Amazon it would have been obvious in view of Lanxner that those product pages include default sellers and list products for sale associated with the product searched using the ASIN. As shown in Lanxner it is known for these product pages to be hosted on remote servers as part of the marketplace).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. 	Junger teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention. UPCBarcodes reference teaches it is known when searching for product information it is known to convert the GTIN into an ASIN and to search for the product information using the ASIN.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the online marketplace website which includes a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
The Lanxner reference teaches it is known for marketplaces such as the Amazon marketplace to include product pages that identify a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment. Lanxner establishes that these type of product pages were known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the product pages shown in England, Junger and UPCBarcodes with the product pages include default seller and links to a list of other sellers associated with the unique marketplace identification number as shown in Lanxner.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Lanxner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, Junger and UPCBarcodes, with the product pages include default seller and links to a list of other sellers associated with the unique marketplace identification number as shown in Lanxner, for the purposes of using a known marketplace product pages and promoting the highest ranked seller as the default. Since UPCBarcodes already teaches searching products on Amazon it would have been obvious in view of Lanxner that those product pages include default sellers and list products for sale associated with the product searched using the ASIN. As shown in Lanxner it is known for these product pages to be hosted on remote servers as part of the marketplace.
As per claims 2, 11 and 20, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; England further discloses wherein the one or more local servers are further programmed to analyze whether the extracted GTIN based on the brand name by at least one of searching a GS1 company prefix included in the extracted GTIN, searching a GS1 Global Electronic Party Information Registry, searching an entity’s database via the entity’s application programming interface (API), or searching an independent database of brand GTIN (Page 3, paragraph [0057]; discloses that the system contains both APIs for interacting with the networked systems and databases for interacting with those web pages. Page 11, paragraphs [0119]-[0121]; discloses that various repositories or sources are searched for corresponding GTIN information. Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text. Page 11, paragraphs [0119]-[0121], Page 12, paragraphs [0122]-[0125]; discloses that the data extracted from the web pages or sources includes both the GTIN and Brand name).
	Junger, teaches it is known to use the identification of the content to determine if the contend is legitimate or fraudulent based on the brand name (Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item).
As per claims 3, 12 and 21, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; Junger further teaches wherein the one or more local servers are further programmed to: determine, for a first one of the search results, whether a corresponding one of the plurality of item identifiers corresponds with one or more predefined item identifiers associated with the brand name included in the first one of the search results; and tag the first one of the search results as legitimate or fraudulent based on whether the corresponding one of the plurality of item identifiers corresponds with the one or more predefined item identifiers (Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item. The system uses a database of predefined item identifiers to determine if anything matches that list).
As per claims 4, 13 and 22, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; Junger further teaches wherein the one or more local servers are further programmed to: analyze the plurality of item identifiers for each search result to identify incorrect item identifiers; and tag the search result as fraudulent in response to identifying the incorrect item identifiers (Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item. The system uses a database of predefined item identifiers to determine if anything matches that list. If the system matches a value or they do not match what is expected they are considered fraudulent and as such not correct).
	As per claims 5, 14 and 23, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; England further discloses wherein the one or more local servers are further programmed to harvest product listings from the data sources through direct searching of websites and applications, query construction, and utilization of catalogue structures for the websites (Page 5, paragraphs [0067],[0068] and [0069]; discloses the software on the computing system which  performs the task of searching or crawling sources. It also establishes catalog structures for searching for product information. Page 6, paragraph [0073]; discloses that the web crawler discovers keywords within webpages, this is done to determine related keywords, competition of keywords, search frequency of keywords, and locality of keywords. Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text. Figure 15C establishes that the along with searching and crawling the systems generates queries for searching for the product information).
As per claims 6, 15 and 24, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; England further discloses wherein the one or more remote servers in the networked environment are webservers and the content hosted by the one or more remote servers is websites including webpages (Page 5, paragraphs [0067],[0068] and [0069]; discloses the software on the computing system which  performs the task of searching or crawling sources. It also establishes catalog structures for searching for product information. Page 6, paragraph [0073]; discloses that the web crawler discovers keywords within webpages, this is done to determine related keywords, competition of keywords, search frequency of keywords, and locality of keywords. Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text).
	As per claims 7, 16 and 25, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; England further discloses wherein the one or more local servers are further programmed to initiate removal of the content associated with one or more results (Page 12, paragraphs [0128] and [0129]; discloses that the system determines if listings are found that match the identified products and the system can remove listings which are associated with the results).
	Junger, teaches it is known to use the identification of the content to determine if the seller is legitimate or fraudulent based on the brand name and to tag it as such (Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item).
As per claim 10, England discloses a method for harvesting, parsing, and analyzing item identifiers in networked content to identify fraudulent content, the method implemented via a computing system communicatively coupled to data sources in a networked environment, the data sources including one or more remote servers that are configured to host content, and one or more local servers being disposed in the computing system (Page 2, paragraph [0051]; discloses that the system includes a computer system connected to sources of data through a networked environment. Page 5, paragraphs [0068] and [0069]; discloses the software on the computing system which performs the task of searching or crawling sources. Page 6, paragraph [0073]; discloses that the web crawler discovers keywords within webpages, this is done to determine related keywords, competition of keywords, search frequency of keywords, and locality of keywords. Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text), the method comprising:
	searching, by the one or more local servers using the query, the content hosted by the one or more remote servers in the networked environment for the specific product information (Page 11, paragraphs [0119]-[0121]; discloses that various repositories or sources are searched for corresponding GTIN information);
	receiving, by the one or more local servers, a set of search results in response to searching the online marketplace website, wherein each search result is associated with the product page and the links to a list of other sellers (Page 3, paragraph [0056]; discloses that each store front is associated with affiliates and the product pages. Page 4, paragraph [0064]; discloses that the system manages URL links between the host environment and the affiliate sites. Page 11, paragraph [0121]; discloses that the system receives a set of search results that match the identified content. Page 18, product content including links is associated with the search results);
	harvesting, by the one or more local servers, the set of search results from the data sources (Page 11, paragraph [0121]; discloses that the results are compared to the stored list and matching results are selected or harvested from the search results);
	parsing, by the one or more local servers executing an extraction engine (The applicant’s originally filed specification paragraph [0014]; establishes that this is extracting or parsing as information is extracted from a search result. England also shows an extraction technique and while the word parse is not used the same result is achieved and as such it is the same as parsing or extracting as discussed in the applicant’s specification), a plurality of item identifiers at least an extracted GTIN and an extracted brand name for each search result and being stored in an identifier database and being stored in an identifier database (Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text. Page 11, paragraphs [0119]-[0121], Page 12, paragraphs [0122]-[0125]; discloses that the data extracted from the web pages or sources includes both the GTIN and Brand name. Page 19, paragraph [0293]; discloses that the information is stored after it is extracted. Page 3, paragraph [0057]; establishes that the data is stored in a database).
	While England establishes it is known to use the system for fraud (paragraph [0063]) England fails to explicitly disclose the identification of the content to determine if the contend is legitimate or fraudulent based on the brand name; and tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis. England additional fails to explicitly state build/building a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	Junger, which like England talks about comparing product information, teaches it is known to use the identification of the content to determine if the contend is legitimate or fraudulent based on the brand name; and tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis (Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information, which is stored in a database. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item. Since England already establishes collecting and analyzing the information using the same or similar information, it would have been obvious that a known use for that information once collected is to establish if the item is counterfeit or not. As shown in England one of the purposes is to establish fraud and since both systems collect and analyze product data it would have been obvious to identify counterfeits as this is a known type of fraud).
	The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. While England states that it considers fraud it is not explicit about identifying legitimate or fraudulent products and tagging them.
	Junger also talks about comparing product information, teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the usage of the product data comparison shown in England with the data comparison being used to identify fraudulent items and tag them in the system as shown in Junger.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Junger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, with using those comparisons to determine counterfeit or fake products as taught by Junger, for the purposes of tagging these items and bringing them to the attention of the system. Since England already establishes collecting and analyzing the information using the same or similar information, it would have been obvious that a known use for that information once collected is to establish if the item is counterfeit or not. As shown in England one of the purposes is to establish fraud and since both systems collect and analyze product data it would have been obvious to identify counterfeits as this is a known type of fraud.
The combination fails to state build/building a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	UPCBarcodes, which like the combination talks about searching for product information, teaches it is known to build a query, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website (Based on the originally filed specification paragraph [0030] the query is created by converting the GTIN or Global Trade Item Numbers to a marketplace specific identification number such as the Amazon Standard Identification Number or ASIN. UPCBarcodes Page 1; teaches that it is known to convert a GTIN to an ASIN, where an ASIN is the number which is used by Amazon. UPCBarcodes establishes it is known to take the GTIN code along with other information to convert or generate ASIN number and to utilize this ASIN number to “look up product information on Amazon”. Since the combination already discusses using the GTIN to look up product information, it would have been obvious to convert that GTIN into a known form such as the ASIN to search for product information on that known platform, as shown explicitly in UPCBarcodes).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. 	Junger teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the GTIN is converted into a unique marketplace specific identification number such as an ASIN, and using that unique marketplace specific identification number.
UPCBarcodes reference teaches it is known when searching for product information it is known to convert the GTIN into an ASIN and to search for the product information using the ASIN. UPCBarcodes establishes that this type of conversion and use of the marketplace specific identification number was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the GTIN search shown in England and Junger with converting the GTIN to an ASIN to perform the search as shown in UPCBarcodes.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of UPCBarcodes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England and Junger, with converting the GTIN to an ASIN to perform the search as taught by UPCBarcodes, for the purposes of using a known marketplace specific identifier to search for product information. Since the combination already discusses using the GTIN to look up product information, it would have been obvious to convert that GTIN into a known form such as the ASIN to search for product information on that known platform, as shown explicitly in UPCBarcodes.
The combination fails to state the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	Lanxner, which like the combination searches for product information, teaches that it is known for the search to be performed on an online marketplace website which includes a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment (Page 3, paragraph [0067]; teaches that is known for an electronic marketplace to host items for sale by different sellers. Page 7, paragraph [0103]; teaches that product pages are known to have default sellers listed based on the seller ranking. Page 9, paragraphs [0130] and [0131]; teaches that is known on selling websites like Amazon for the product page to include links to other sellers which are associated with unique marketplace identification number as it is similar products associated with the product page. Additionally the web site is hosted by a server in the network environment. Page 9, paragraph [0136] and Page 13, paragraph [0202]; teaches that on Amazon Marketplace it is known establish a default offer or seller based on the rank. Since UPCBarcodes already teaches searching products on Amazon it would have been obvious in view of Lanxner that those product pages include default sellers and list products for sale associated with the product searched using the ASIN. As shown in Lanxner it is known for these product pages to be hosted on remote servers as part of the marketplace).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. 	Junger teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention. UPCBarcodes reference teaches it is known when searching for product information it is known to convert the GTIN into an ASIN and to search for the product information using the ASIN.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the online marketplace website which includes a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
The Lanxner reference teaches it is known for marketplaces such as the Amazon marketplace to include product pages that identify a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment. Lanxner establishes that these type of product pages were known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the product pages shown in England, Junger and UPCBarcodes with the product pages include default seller and links to a list of other sellers associated with the unique marketplace identification number as shown in Lanxner.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Lanxner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, Junger and UPCBarcodes, with the product pages include default seller and links to a list of other sellers associated with the unique marketplace identification number as shown in Lanxner, for the purposes of using a known marketplace product pages and promoting the highest ranked seller as the default. Since UPCBarcodes already teaches searching products on Amazon it would have been obvious in view of Lanxner that those product pages include default sellers and list products for sale associated with the product searched using the ASIN. As shown in Lanxner it is known for these product pages to be hosted on remote servers as part of the marketplace.
As per claim 19, England discloses a non-transitory computer-readable medium storing instructions for harvesting, parsing, and analyzing item identifiers in networked content to identify fraudulent content (Page 23, paragraph [0388]; discloses that the method can be carried out by executing instructions which are stored on a storage medium. Page 2, paragraph [0051]; discloses that the system includes a computer system connected to sources of data through a networked environment. Page 5, paragraphs [0068] and [0069]; discloses the software on the computing system which performs the task of searching or crawling sources. Page 6, paragraph [0073]; discloses that the web crawler discovers keywords within webpages, this is done to determine related keywords, competition of keywords, search frequency of keywords, and locality of keywords. Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text) that when executed:
	search, via one or more local servers, the one or more remote servers in the networked environment for the specific product information (Page 11, paragraphs [0119]-[0121]; discloses that various repositories or sources are searched for corresponding GTIN information);
	receive, via the one or more local servers, a set of search results in response to searching the online marketplace website, wherein each search result is associated with the product page and the links to the list of other sellers (Page 3, paragraph [0056]; discloses that each store front is associated with affiliates and the product pages. Page 4, paragraph [0064]; discloses that the system manages URL links between the host environment and the affiliate sites. Page 11, paragraph [0121]; discloses that the system receives a set of search results that match the identified content. Page 18, product content including links is associated with the search results);
	harvest, via the one or more local servers, the set of search results from the data sources (Page 11, paragraph [0121]; discloses that the results are compared to the stored list and matching results are selected or harvested from the search results);
	parse, via the one or more local servers executing an extraction engine (The applicant’s originally filed specification paragraph [0014]; establishes that this is extracting or parsing as information is extracted from a search result. England also shows an extraction technique and while the word parse is not used the same result is achieved and as such it is the same as parsing or extracting as discussed in the applicant’s specification), a plurality of item identifiers from each search result in the set of search results, the plurality of item identifiers including at least an extracted GTIN and an extracted brand name for each search result and being stored in an identifier database (Page 6, paragraph [0074]; discloses that the program extracts keywords, topics, people and places from strings of text. Page 11, paragraphs [0119]-[0121], Page 12, paragraphs [0122]-[0125]; discloses that the data extracted from the web pages or sources includes both the GTIN and Brand name. Page 19, paragraph [0293]; discloses that the information is stored after it is extracted. Page 3, paragraph [0057]; establishes that the data is stored in a database).
	While England establishes it is known to use the system for fraud (paragraph [0063]) England fails to explicitly disclose the identification of the content to determine if the contend is legitimate or fraudulent based on the brand name; and tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis. England additional fails to explicitly state build/building a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	Junger, which like England talks about comparing product information, teaches it is known to use the identification of the content to determine if the contend is legitimate or fraudulent based on the brand name; and tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis (Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information, which is stored in a database. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item. Since England already establishes collecting and analyzing the information using the same or similar information, it would have been obvious that a known use for that information once collected is to establish if the item is counterfeit or not. As shown in England one of the purposes is to establish fraud and since both system collect and analyze product data it would have been obvious to identify counterfeits as this is a known type of fraud).
	The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. While England states that it considers fraud it is not explicit about identifying legitimate or fraudulent products and tagging them.
	Junger also talks about comparing product information, teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the usage of the product data comparison shown in England with the data comparison being used to identify fraudulent items and tag them in the system as shown in Junger.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Junger, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, with using those comparisons to determine counterfeit or fake products as taught by Junger, for the purposes of tagging these items and bringing them to the attention of the system. Since England already establishes collecting and analyzing the information using the same or similar information, it would have been obvious that a known use for that information once collected is to establish if the item is counterfeit or not. As shown in England one of the purposes is to establish fraud and since both systems collect and analyze product data it would have been obvious to identify counterfeits as this is a known type of fraud.
The combination fails to state build/building a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	UPCBarcodes, which like the combination talks about searching for product information, teaches it is known to build a query, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website (Based on the originally filed specification paragraph [0030] the query is created by converting the GTIN or Global Trade Item Numbers to a marketplace specific identification number such as the Amazon Standard Identification Number or ASIN. UPCBarcodes Page 1; teaches that it is known to convert a GTIN to an ASIN, where an ASIN is the number which is used by Amazon. UPCBarcodes establishes it is known to take the GTIN code along with other information to convert or generate ASIN number and to utilize this ASIN number to “look up product information on Amazon”. Since the combination already discusses using the GTIN to look up product information, it would have been obvious to convert that GTIN into a known form such as the ASIN to search for product information on that known platform, as shown explicitly in UPCBarcodes).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. 	Junger teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the GTIN is converted into a unique marketplace specific identification number such as an ASIN, and using that unique marketplace specific identification number.
UPCBarcodes reference teaches it is known when searching for product information it is known to convert the GTIN into an ASIN and to search for the product information using the ASIN. UPCBarcodes establishes that this type of conversion and use of the marketplace specific identification number was known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the GTIN search shown in England and Junger with converting the GTIN to an ASIN to perform the search as shown in UPCBarcodes.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of UPCBarcodes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England and Junger, with converting the GTIN to an ASIN to perform the search as taught by UPCBarcodes, for the purposes of using a known marketplace specific identifier to search for product information. Since the combination already discusses using the GTIN to look up product information, it would have been obvious to convert that GTIN into a known form such as the ASIN to search for product information on that known platform, as shown explicitly in UPCBarcodes.
The combination fails to state the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
	Lanxner, which like the combination searches for product information, teaches that it is known for the search to be performed on an online marketplace website which includes a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment (Page 3, paragraph [0067]; teaches that is known for an electronic marketplace to host items for sale by different sellers. Page 7, paragraph [0103]; teaches that product pages are known to have default sellers listed based on the seller ranking. Page 9, paragraphs [0130] and [0131]; teaches that is known on selling websites like Amazon for the product page to include links to other sellers which are associated with unique marketplace identification number as it is similar products associated with the product page. Additionally the web site is hosted by a server in the network environment. Page 9, paragraph [0136] and Page 13, paragraph [0202]; teaches that on Amazon Marketplace it is known establish a default offer or seller based on the rank. Since UPCBarcodes already teaches searching products on Amazon it would have been obvious in view of Lanxner that those product pages include default sellers and list products for sale associated with the product searched using the ASIN. As shown in Lanxner it is known for these product pages to be hosted on remote servers as part of the marketplace).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. 	Junger teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. Junger establishes that this type of use of the data was known in the prior art at the time of the invention. UPCBarcodes reference teaches it is known when searching for product information it is known to convert the GTIN into an ASIN and to search for the product information using the ASIN.
The sole difference between the combination and the claimed subject matter is that the combination does not disclose that the online marketplace website which includes a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment.
The Lanxner reference teaches it is known for marketplaces such as the Amazon marketplace to include product pages that identify a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment. Lanxner establishes that these type of product pages were known in the prior art at the time of the invention.
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the product pages shown in England, Junger and UPCBarcodes with the product pages include default seller and links to a list of other sellers associated with the unique marketplace identification number as shown in Lanxner.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
	Therefore, from this teaching of Lanxner, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, Junger and UPCBarcodes, with the product pages include default seller and links to a list of other sellers associated with the unique marketplace identification number as shown in Lanxner, for the purposes of using a known marketplace product pages and promoting the highest ranked seller as the default. Since UPCBarcodes already teaches searching products on Amazon it would have been obvious in view of Lanxner that those product pages include default sellers and list products for sale associated with the product searched using the ASIN. As shown in Lanxner it is known for these product pages to be hosted on remote servers as part of the marketplace.

Claims 8, 9, 17, 18, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over England et al. (US 2014/0040067 A1) hereafter England, in view of Junger et al. (US 2006/0237534 A1) hereafter Junger, further in view of UPCBarcodes, further in view of Lanxner et al. (US 2014/0278804 A1) hereafter Lanxner, further in view of Schmelzer et al. (US 7,363,278 B2) hereafter Schmelzer.
As per claims 8, 17 and 26, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; the combination however fails to explicitly disclose creating a plurality of records in a database for the set of search results in response to extracting the plurality of item identifiers from each search result in the set of search results, each record of the plurality of records created in the database corresponding to a result in the set of search results; and store the plurality of item identifiers extracted from each result in a corresponding record of the plurality of records created in the database.
Schmelzer, which like the combination talks about searching for product information, teaches creating a plurality of records in a database for the set of search results in response to extracting the plurality of item identifiers from each search result in the set of search results, each record of the plurality of records created in the database corresponding to a result in the set of search results; and store the plurality of item identifiers extracted from each result in a corresponding record of the plurality of records created in the database (Col. 13, line 37 through Col. 14, line 49; teaches that like the combination it is known to identify product information, and extract identifiers from the identified product information. In doing so the system creates records for the identified products based on the searched parameters and the identified information. The system stores these item identifiers so that the system can utilize these identifiers at a later data to identify future products. Since the combination of England and Junger already collects, analyzes and identifies counterfeit products, it have been obvious to save additional information to the repository so that future matches can be made as shown in Schmelzer).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. 	Junger also talks about comparing product information, teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. However the combination fails to establish creating a plurality of records in a database for the set of search results and store the item identifiers.
Schmelzer teaches it is known to creating a plurality of records in a database for the set of search results and store the item identifiers.
It would have been obvious to one of ordinary skill in the art to include in the product identification system of England, Junger, UPCBarcodes and Lanxner the ability to create records in a database and store the item identifiers as taught by Schmelzer since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Schmelzer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, Junger, UPCBarcodes and Lanxner, the ability to create records in a database and store the item identifiers as taught by Schmelzer, for the purposes tracking future products. Since the combination of England and Junger already collects, analyzes and identifies counterfeit products, it have been obvious to save additional information to the repository so that future matches can be made as shown in Schmelzer.
	As per claim 9, 18 and 27, the combination of England, Junger, UPCBarcodes, Lanxner and Schmelzer teaches the above-enclosed invention; Schmelzer further teaches comprising a user interface configured to display the plurality of records and the plurality of item identifiers (Col. 11, lines 29-42 and Col. 13, line 37 through Col. 14, line 49; teaches presenting a web interface which displays a plurality of records and the identifiers for the items).


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over England et al. (US 2014/0040067 A1) hereafter England, in view of Junger et al. (US 2006/0237534 A1) hereafter Junger, further in view of UPCBarcodes, further in view of Lanxner et al. (US 2014/0278804 A1) hereafter Lanxner, further in view of Eager et al. (US 2014/0129288 A1) hereafter Eager.
As per claim 28, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; the combination however fails to explicitly disclose wherein the one or more local servers are programmed to: autonomously generate, via a removal engine, a takedown request for at least one of the plurality of search results that is tagged as fraudulent; and communicate the takedown request to an owner of one of the data sources that hosts the content from the at least one of the plurality of search results.
Eager, which like the combination talks about identifying fraud, teaches wherein the one or more local servers are programmed to: autonomously generate, via a removal engine, a takedown request for at least one of the plurality of search results that is tagged as fraudulent; and communicate the takedown request to an owner of one of the data sources that hosts the content from the at least one of the plurality of search results (Page 8, paragraphs [0057]-[0059]; teaches that it is known to identify fraudulent activity as shown in the combination. Once identified Eager explains it is known to generate a takedown request and to communicate or transmit that takedown notice to the host of the content. Since the combination already identifies the fraudulent activity it would have been obvious in view of Eager to create and transmit a takedown notice as this is one of the known automated remediation actions known in the art and as such would have been obvious to utilize to stop the fraudulent activity).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. Junger also talks about comparing product information, teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. However the combination fails to establish generating at takedown notice and transmit that takedown notice to the host of the site.
Eager teaches it is known to generate at takedown notice and transmit that takedown notice to the host of the site, and that this type of remediation was known in the prior art the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the product identification system of England, Junger, UPCBarcodes and Lanxner the ability to generate at takedown notice and transmit that takedown notice to the host of the site as taught by Eager since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Eager, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, Junger, UPCBarcodes and Lanxner, the ability to generate at takedown notice and transmit that takedown notice to the host of the site as taught by Eager, for the purposes of removing the fraudulent material. Since the combination already identifies the fraudulent activity it would have been obvious in view of Eager to create and transmit a takedown notice as this is one of the known automated remediation actions known in the art and as such would have been obvious to utilize to stop the fraudulent activity.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over England et al. (US 2014/0040067 A1) hereafter England, in view of Junger et al. (US 2006/0237534 A1) hereafter Junger, further in view of UPCBarcodes, further in view of Lanxner et al. (US 2014/0278804 A1) hereafter Lanxner, further in view Davis et al. (US 2016/0063611 A1) hereafter Davis.
As per claim 29, the combination of England, Junger, UPCBarcodes and Lanxner teaches the above-enclosed invention; While UPCBarcodes states the ASIN or unique marketplace specific identification number can be used to search for products, it is not specific wherein the one or more local servers being are programmed to build the query to search for a URL of the specific webpage in the online marketplace website based on the unique marketplace specific identification number.
	Davis, which like the combination talks about looking up product information, teaches it is known for the local servers to be programmed to build the query to search for a URL of the specific webpage in the online marketplace website based on the unique marketplace specific identification number (Page 4, paragraphs [0076] and [0081]; teaches it is known to build a query in the form of a search of the ASIN which is the marketplace specific information number to look up the merchant website in this case the Amazon web site. In this case the ASIN is used to find the specific product page which has its own URL to identify that specific product page. Since the combination already establishing searching for product information using the ASIN it would have been obvious to use that ASIN to search the website for the specific product page containing the URL as shown in Davis).
The primary reference England discloses a system where computers crawl or search websites for information about products. That information contains both a GTIN and a brand name of the product. The system determines if the GTIN and brand name information match. Junger also talks about comparing product information, teaches it is known to analyze that information as shown in England but to additionally identify fake or fraudulent products and to tag them or flag them in the system. UPCBarcodes reference teaches it is known when searching for product information it is known to convert the GTIN into an ASIN and to search for the product information using the ASIN. However the combination fails to explicitly state the local servers to be programmed to build the query to search for a URL of the specific webpage in the online marketplace website based on the unique marketplace specific identification number.
Davis teaches it is known for the local servers to be programmed to build the query to search for a URL of the specific webpage in the online marketplace website based on the unique marketplace specific identification number, and that this type of product search was known in the prior art the time of the invention.
It would have been obvious to one of ordinary skill in the art to include in the product identification system of England, Junger, UPCBarcodes and Lanxner the ability to search for specific product pages using a ASIN as taught by Davis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Davis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of extracting and comparing product information provided by England, Junger, UPCBarcodes and Lanxner, with the ability to search for specific product pages using an ASIN as taught by Davis, for the purposes of searching using known techniques. Since the combination already establishing searching for product information using the ASIN it would have been obvious to use that ASIN to search the website for the specific product page containing the URL as shown in Davis.


Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 11-18, regarding the art rejection specifically that, “England, Junger, UPCBarcodes, and Lanxner, when considered alone or in combination, fail to disclose, teach, or suggest, inter alia, one or more local servers being programmed to: (1) "build a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment; and (2) tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis," as recited by claim 1.”
	“The Office Action acknowledges that England is silent with respect to the above-recited limitations of claim 1. In this regard, the Office Action relies on UPCBarcodes and Lanxner for teaching the limitation "build a query ... " and relies on Junger for teaching "tag each search result…”“
	“UPCBarcodes and Lanxner, when considered alone or in combination with each other and/or with England and Junger, fails to disclose, teach, or suggest one or more local servers being programmed to "build a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment," as recited by claim 1.”
	“UPCBarcodes describes an ASIN to GTIN converter that allows user to enter a GTIN code to get an ASIN code or to enter an ASIN code to get a GTIN code, where such codes can subsequently be used by the user to look up product information in Amazon. (UPCBarcodes, p. 1). Notably, UPCBarcodes does not build a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website. Rather, UPCBarcodes simply provides a service that allows users to convert between ASIN and GTIN codes. Once the user has the ASIN or GTIN, it appears the user can navigate to Amazon's website to look up product information using the ASIN or GTIN.”
	“Lanxner fails to cure the factual deficiencies of England, Junger, and UPCBarcodes with respect to the above-noted limitations of claim 1. Lanxner describes systems and methods for repricing items offered for sale on an electronic marketplace that may host items for sale from different sellers. (Lanxner, CJ{ [0067]). A traffic analyzer can collect and analyze data for traffic generators, which can be used to re-price the items. (Lanxner, CJICJI [0130]-[0131] and [0136]). As described by Lanxner, "traffic generators" are objects that generate traffic to an online store, such as links to the items in the online store, where the links can be included in the online store or independent of the online store. (Lanxner, CJICJI [0128]). In Lanxner, prices associated with the items corresponding to the traffic generators can be used to adjust the price of an item or information can be collected using an API to set the price of the item. (Lanxner, CJICJI [0130]-[0136]).”
	“However, England, Junger, UPCBarcodes, and Lanxner, when consider alone or in combination, fail to disclose, teach, or suggest one or more local servers being programmed to "build a query, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website with query syntax to target a specific webpage in the online marketplace website including a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment," as recited by claim 1.”
	“Junger, when considered alone or in combination with England, UPCBarcodes, and/or Lanxner, fails to disclose, teach, or suggest one or more local servers being programmed to tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis," as recited by claim 1.”
	“Paragraphs [0027]-[0028] and [0036]-[0037] of Junger read as follows:”
	[quoting paragraphs [0027]-[0028] and [0036]-[0037] of Junger]
	“As described in paragraphs [0027]-[0028] and [0036]-[0037], and in Junger in general, Junger establishes "a database of list of suspected false or counterfeit UPC, EAN, JAN, RFID, EPC" numbers which can be used at a point-of-sale during a transaction to determine whether a scanned UPC, EAN, JAN, RFID, or EPC number at the point-of-sale is counterfeit. If the scanned number is not included in the database, the transaction is allowed ( or a second level verification is implemented) and if the number is included in the database the transaction is denied. In either of these scenarios, no tags are generated in any database for the scanned item in response to allowing or denying the sales transaction. On page 6 of the Office Action, the Office Action states that "[t]he system of [Junger] will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item." Applicant disagrees. Rather, as can be observed in the above recited paragraphs Junger, Junger only references flagging an item once. Specifically, Junger provides:”
	“[I]f, as in step 418, the item is flagged as a suspect item, the user enters the brand of the item in step 420 ... Then, in step 422, the system verifies the barcode and brand combination in the database. If there is a barcode and brand match discovered in comparison step 424, the transaction is allowed. If there is no match, the transaction is denied, as in step 426.”
	“Thus, Junger flags an item as "suspect" and then performs further verification to either allow or deny the transaction. In this regard, the "suspect" is not the same as a tagging the item as counterfeit. Furthermore, simply because Junger "flags" a scanned item at a point-of-sale terminal as "suspect" does not mean that Junger has added a tag to a record for the item in an identifier database - let alone - a tag that indicates that the item is legitimate or fraudulent based on an analysis. Rather, Junger provides that when a transaction is denied, "POS-specific protocols should be implemented-requiring, for example, the [POS] register to be frozen and a manager to be called," but not that a tag is added to a record for the item in an identifier database - let alone - a tag that indicates that the item is legitimate or fraudulent based on an analysis.”
	“Therefore, Junger, when considered alone or in combination with England, UPCBarcodes, and/or Lanxner, fails to disclose, teach, or suggest one or more local servers being programmed to tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis," as recited by claim 1.”
	“In addition to the above, the Office Action has parsed claim 1 in a manner that is convenient for alleging that the prior art teaches each of the elements recited in the claims without consideration for the structural and functional features recited and a relationship between the structural and functional features in the claim as a whole. As an example, the Office Action suggests that the mere mention of a fraud management module in England supports a rationale for modifying England with the teaching of Junger that such modification is a "simply substitution of one known element for another producing a predictable result." However, such a modification of England is not a simple substitution, but rather a modification beyond the teaching of England. That is, England already uses the product data it collects to generate catalogues. A substitution of the teachings of Junger into England would be make England inoperable for its intended purpose. As another example, the Office Action cites UPCBarcodes and Lanxner for the discrete aspects of converting GTINs to ASINs and that a product page can include default seller and links to other sellers.”
	“In this regard, the Office Action simply picks and chooses only as much from each of the prior art references as will allegedly support the rejection. See, e.g., In re Fritch, 972 F.2d at 1260, 1266 (Fed Cir 1992) (an examiner "cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention."); and Symbol Technologies, Inc. v. Opticon, Inc., 935 F.2d 1569 (Fed. Cir. 1991) ("we do not 'pick and choose among the individual elements of assorted prior art references to recreate the claimed invention,' but rather, we look for 'some teaching or suggestion in the references to support their use in the particular claimed combination."). The mere fact that the prior art could possibly be modified to result in the claimed invention does not make the modification obvious. See KSR Int'l, Co. v. Teleflex, Inc., 550 U.S. 398,405 (2007); and In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984).”
	“In view of the foregoing, England, Junger, UPCBarcodes, and Lanxner, when considered alone or in combination, fail to disclose, teach or suggest each and every element of claim 1, as amended. Therefore, claim 1 is patentable over England, Junger, UPCBarcodes, and Lanxner. Claims 2-7 depend from claim 1 and are patentable over the combination of England and Junger at least by virtue of their dependence on claim 1. Applicant also respectfully submits that claims 2-7 recite additional patentable subject matter that further distinguishes over the combination of England, Junger, UPCBarcodes, and Lanxner.”
	“Claims 10 and 19 recite limitations that closely correspond to the above-recited limitations of claim 1, and are therefore, patentable over the combination of England, Junger, UPCBarcodes, and Lanxner at least for the same reasons as set forth above in connection with claim 1. Claims 11- 16 and 20-25 depend from claim 10 and 19, respectively, and are patentable over the combination of England, Junger, UPCBarcodes, and Lanxner at least by virtue of their dependence on claims 10 and 19. Applicant also respectfully submits that claims 11-16 and 20-25 recite additional patentable subject matter that further distinguishes over the combination of England, Junger, UPCBarcodes,
and Lanxner.”
	“According! y, Applicant respectfully requests that the rejection of claims 1-7, I 0-16, and 19- 25 under 35 U.S.C. § 103 be reconsidered and withdrawn.”
	The Examiner respectfully disagrees.
The applicant has argued that “UPCBarcodes describes an ASIN to GTIN converter that allows user to enter a GTIN code to get an ASIN code or to enter an ASIN code to get a GTIN code, where such codes can subsequently be used by the user to look up product information in Amazon”, but does not build a query. As defined by the applicant’s originally filed specification and stated in the rejection on October 28, 2021, paragraph [0030] the query is created by converting the GTIN or Global Trade Item Numbers to a marketplace specific identification number such as the Amazon Standard Identification Number or ASIN. Thus the ASIN is the query which is created by the system which is then used to look up product information. The applicant acknowledged that the how the ASIN is used to look up information, “Once the user has the ASIN or GTIN, it appears the user can navigate to Amazon's website to look up product information using the ASIN or GTIN”. As such the system creates the query or ASIN which is the Amazon Standard Identification Number which when used will look up the product information, thus it builds a query as defined by the applicant’s specification, which converts the GTIN into a unique marketplace specific identification number which is the ASIN which has query syntax or identify which to a specific webpage the Amazon site which identifies the product page. Lanxner teaches that it is known for the search to be performed on an online marketplace website which includes a product page that identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment. Specifically Lanxner Page 3, paragraph [0067]; teaches that is known for an electronic marketplace to host items for sale by different sellers. Page 7, paragraph [0103]; teaches that product pages are known to have default sellers listed based on the seller ranking. Page 9, paragraphs [0130] and [0131]; teaches that is known on selling websites like Amazon for the product page to include links to other sellers which are associated with unique marketplace identification number as it is similar products associated with the product page. Additionally the web site is hosted by a server in the network environment. Page 9, paragraph [0136] and Page 13, paragraph [0202]; teaches that on Amazon Marketplace it is known establish a default offer or seller based on the rank. Thus it is the combination and not a single reference which has been used to address the limitations. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated above it is the combination of references and not a single reference which discloses the limitations. That is UPCBarcodes establishes that it is known to create queries converting the GTIN to a specific marketplace which is the Amazon Market place by generating the ASIN, this is used to pull up a product page, the Lanxner reference establishes that product pages such as the one on the Amazon Market place identifies a default seller and links to a list of other sellers associated with the unique marketplace identification number in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment, as discussed above. Thus it is the combination and not a single reference which reads over the claims as currently written. 
While the applicant alleges that the Junger reference fails to “teach, or suggest one or more local servers being programmed to tag each search result in the set of search results in the identifier database as legitimate or fraudulent based on the analysis”, the Examiner respectfully disagrees. Abstract, Page 2, paragraph [0027] and [0028] and Page 3, paragraph [0036] and [0037]; discloses that like England it is known to collect and analyze product information, which is stored in a database. In doing so it is known to compare that data to a list of counterfeit items. The system will use the identification information including the SKU and the brand name of the product to identify if it is fraudulent or not and flag or tag this item. While the applicant alleges that Flagging is not the same as tagging, the applicant’s originally filed specification paragraphs [0016] and [0017] outline that the tagging engine searches the database to determine brand information and verifies that information. As shown explicitly in Junger the system compares the collected information and identifiers for the product such as “e.g. model, serial number, model year, etc.” Junger paragraph [0036] based on this information the system verifies the barcode and brand combination if there is a match it is validated and allowed, if there is no match it is not verified and denied. Thus the Junger reference does in fact determine if the tags or flags each entry and verifies if it is correct or not that is if it is legitimate or fraudulent. As shown in Figure 4, which paragraph [0036] is referencing each entry is referenced in a database of Suspect/Counterfeit combinations of Brand and Barcodes, thus it does in fact store the tags or flags for suspect entries and they are stored in the database alongside known legitimate combinations. As for the Junger reference only referencing flagging an item once this is not correct, while paragraph [0036] states Flagged as indicated by the applicant, paragraph [0045] and [0054] both of which also show flagging which as written show that the serial numbers are flagged in the database so they can be tracked. Further the process establishes that the system flags the entries and stores them in a database of known entries which were previously recognized and indicated and counterfeit. While the applicant appears to be arguing that the Junger reference does not disclose or discuss the term tag and that flags aren’t the same, as noted above the process functions in the same manner as discussed in the applicant’s originally filed specification. As such the Examiner asserts that the reference does in fact read over the claims as written. 
While the applicant has alleged that the combination of England and Junger renders England inoperable for its intended purpose this is merely an allegation, the applicant has not stated or shown how the England reference cannot or would not perform its intended operation, as such the Examiner has not been persuaded. The applicant has also stated that UPCBarcodes and Lanxner is also another example but again has provided no specific arguments at all as to why the combination is improper and would render either reference inoperable. Again lacking any specific arguments the Examiner has not been persuaded and the rejections have been maintained. 
Further it appears that the applicant is arguing that the combination has only been made through hindsight, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case the Examiner has provided rationale as to why the combination is obvious and proper, specifically for the combination England and Junger the Office Action has stated Since England already establishes collecting and analyzing the information using the same or similar information, it would have been obvious that a known use for that information once collected is to establish if the item is counterfeit or not. As shown in England one of the purposes is to establish fraud and since both system collect and analyze product data it would have been obvious to identify counterfeits as this is a known type of fraud. This not merely stating they are obvious substitution but that it would have been obvious to use the product data already collected in England to identify fraudulent products as shown explicitly in Junger. This does not prohibit or impede on the workings of England but merely allows for specific types of fraud to be recognized which is the purpose of England. Further UPCBarcodes establishes that it is known to convert GTIN into ASIN to search for product information this would merely allow the user to take the existing information and search additional resources which is the exact purpose of UPCBarcodes which allows users to manage their barcodes, as stated in UPCBarcodes. Again this would not take away from the combination in anyway. For the Lanxner reference UPCBarcodes already teaches searching products on Amazon it would have been obvious in view of Lanxner that those product pages include default sellers and list products for sale associated with the product searched using the ASIN. As shown in Lanxner it is known for these product pages to be hosted on remote servers as part of the marketplace. Thus establishing what is already known in the industry and again doesn’t take away from or alter the functionality of the other references. As such this is not gleaned solely from the applicant’s specification but rather from what is known in the state of the art and as such not considered impermissible hindsight. 
Lacking any additional arguments from the applicant the Examiner has not been persuaded. Therefore the Examiner asserts that the combination is proper and when combined reads over the claims currently written, as such the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over England, Junger, UPCBarcodes and Lanxner and, where appropriate, in further view of Schmelzer, Eager and Davis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McAfee (US 2011/0238516 A1) discusses using ASIN and brand name information to detect fraud.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        5/18/2022